Citation Nr: 1633917	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from July 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The matter was subsequently transferred to the RO in Detroit, Michigan.

In April 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board and that the Veteran had a right to another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, in a June 2016 correspondence, the Veteran stated that he did not wish to have another hearing before a different judge.  Therefore, the Board will proceed with adjudication of the appeal.

In a September 2009 decision, the Board denied entitlement to service connection for a lung disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2010 Order and pursuant to a Joint Motion for Remand (JMR), vacated the September 2009 denial and remanded the case to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As mentioned above, this matter was previously denied by the Board in a September 2009 decision.  However, the Court vacated the denial and remanded the matter, for amongst other things, to allow the Board to clarify whether a June 2008 CT scan which indicated the diagnosis of interstitial pulmonary fibrosis also indicated a diagnosis of asbestosis under the Adjudication Procedure Manual Rewrite (M21-1MR).  

In March 2011, the Board remanded the matter for a VA examination to determine the etiology of the Veteran's lung disorder, to include any asbestosis or pulmonary fibrosis.  

In April 2015, the Veteran was afforded a respiratory examination where the examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner opined that there was no evidence that the Veteran had a diagnosis of asbestosis or pulmonary fibrosis.  In a February 2016 addendum, the clinician stated that the Veteran did not have a diagnosis of fibrosis or asbestosis. 

However, in an April 2011 letter, Dr. B.F. of the Michigan Healthcare Professionals wrote that he had treated the Veteran for many years and had been diagnosed with pulmonary fibrosis due to asbestos exposure.  No supporting rationale or explanation was provided.  Neither the April 2015 examiner nor February 2016 clinician addressed the previous June 2008 CT scan which indicated a diagnosis of pulmonary fibrosis or the April 2011 letter from Dr. B.F. which also indicated that that the Veteran carried such a diagnosis.  As it remains unclear as to whether the Veteran suffers from interstitial pulmonary fibrosis, the Board finds that a remand is necessary to obtain an addendum opinion which specifically addresses these potentially positive readings.




Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the April 2015 examiner or the February 2016 clinician (or an appropriate respiratory specialist).  The electronic claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer and opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis of interstitial pulmonary fibrosis.  

The examiner is also asked to clarify if interstitial pulmonary fibrosis is the same as a diagnosis of asbestosis.  See September 2010 Joint Motion for Remand p. 3 which suggests that a diagnosis of interstitial pulmonary fibrosis is an implicit diagnosis of asbestosis under M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f ("the most common resulting disease from asbestos inhalation is interstitial pulmonary fibrosis (asbestosis)").

The examiner must also directly address the following evidence:

(a) June 2008 CT which indicated the diagnosis of interstitial pulmonary fibrosis and

(b) Dr. B.F.'s April 2011 letter which also indicated that the Veteran had diagnosis of pulmonary fibrosis.

(b)  If there is a diagnosis of interstitial pulmonary fibrosis, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's interstitial pulmonary fibrosis is related to service, including due to any asbestos exposure.  

A complete rationale must be provided for all opinions. 

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




